—Order unanimously affirmed without costs. Memorandum: Respondent is not entitled to credit for child support payments he made pursuant to a temporary order that was vacated before the present petition was filed. The present order requiring respondent to pay child support in the sum of $148.86 per week is retroactive only to August 4, 1994, the date of the petition. The payments made by respondent were pursuant to a temporary order for a period that preceded the period in issue; consequently, respondent is not entitled to credit them against his present support obligation (see, Matter of Smith v Smith, 191 AD2d 1007, 1008). (Appeal from Order of Oswego County Family Court, Roman, J.— Child Support.) Present — Lawton, J. P., Fallon, Doerr, Balio and Davis, JJ.